Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	     Examiner has reviewed and considered Applicant’s modifications of 06/07/2022 and claims 1-12 and 14-21 are now in condition for allowance.
3.	As Applicant pointed out on pages 9-18 of the response, art of record, Malasky, Kryloff, Rossetti, McLennan, Koponen, Patsenker, Ranjan or McCowan, does not teach and/or fairly suggest a process for:
“resource deployment wherein such deployment contains a digital signature comprising a message digest of a section, of a plurality of sections, of a deployment resource file encrypted with a private key of a required user, wherein the deployment resource configures how the software is deployed and operates and wherein it verifies authenticity of the digital signature present within the deployment resource. The  digital signature is identified and verified and responsive to the identification and verification of the authenticity of the digital signature, deploys the software to the node in accordance with the deployment resource, wherein identifying that the required user generated digital signature is necessary for deployment of the software, which comprises retrieving, by one or more processors, an admission policy, the admission policy specifies the required user generated digital signature that is necessary for deployment of the software, wherein before the deployment of the software to a node the deployment resource file is intercepted” and in as such a manner as recited in independent claim 1, and similarly as in independent claims 8 and 15. 
Thus all pending claims 1-12 and 14-21 are allowed over the art of record.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance.”
Correspondence Information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193